     Case 3:07-cr-00190-K Document 209 Filed 03/16/21         Page 1 of 7 PageID 1139



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

SALOMON BOCANEGRA,                            )
BOP Registration No. 36313-177,               )
                                              )
               Movant,                        )
                                              )
v.                                            )         No. 3:18-CV-2977-K
                                              )         (No. 3:07-CR-190-K-1)
UNITED STATES OF AMERICA,                     )
                                              )
               Respondent.                    )

                      MEMORANDUM OPINION AND ORDER

         Pursuant to a written plea agreement, which included a waiver of his right to

bring a collateral attack, except as to the constitutional effectiveness of his counsel,

Movant Salomon Bocanegra pled guilty to—and he was convicted of—Conspiracy to

Commit Kidnapping, in violation of 18 U.S.C. § 1201(c) [Count 1]; Kidnapping and

Aiding and Abetting, in violation of 18 U.S.C. §§ 1201(a) and 2 [Count 2]; Use of

Interstate Communication Facilities to Demand Ransom and Aiding and Abetting, in

violation of 18 U.S.C. §§ 875 and 2 [Count 4]; and Using, Carrying, and Brandishing

a Firearm During or in Relation to a Crime of Violence and Aiding and Abetting, in

violation of 18 U.S.C. §§ 924(c) and 2 [Count 5]. And the Court sentenced him to a

total term of 340 months of imprisonment.

         Bocanegra voluntarily dismissed his direct appeal. See United States v. Bocanegra,

No. 07-11125 (5th Cir. 2007). This Court dismissed his initial 28 U.S.C. § 2255

motion to vacate, set aside, or correct sentence as time barred. See Bocanegra v. United
  Case 3:07-cr-00190-K Document 209 Filed 03/16/21         Page 2 of 7 PageID 1140



States, Nos. 3:09-cv-593-K & 3:07-cr-190-K (01), 2009 WL 1532111 (N.D. Tex. June

1, 2009). And the Court found it lacked jurisdiction to consider two successive Section

2255 motions filed by Bocanegra, transferring both to the United States Court of

Appeals for the Fifth Circuit. See Bocanegra v. United States, No. 3:18-cv-1829-K, Dkt.

No. 6 (N.D. Tex. Sept. 25, 2018); Bocanegra v. United States, No. 3:18-cv-2977-K, Dkt.

No. 3 (N.D. Tex. Nov. 14, 2018).

      The Fifth Circuit has now granted Bocanegra authorization “to file a successive

28 U.S.C. § 2255 motion in which he intends to challenge his conviction and sentence

pursuant to 18 U.S.C. § 924(c)(1) for use of a firearm during a crime of violence” based

on his contention “that, in light of the decision in United States v. Davis, 139 S. Ct.

2319 (2019), he was convicted and sentenced under § 924(c)(1) based on a predicate

offense that is not a ‘crime of violence.’” Dkt. No. 5.

      The Court appointed the Federal Public Defender for this district to represent

Bocanegra and file an amended Section 2255 motion on his behalf. See Dkt. No. 9.

And an amended motion was filed. See Dkt. Nos. 17 & 18. Through his amended

motion, Bocanegra argues that, considering Davis, federal kidnapping is not a crime of

violence, as it does not satisfy the elements clause of 18 U.S.C. § 924(c)(3)(A), so he

is actually innocent of his Section 924(c) conviction, and this Court should vacate that

conviction under Section 2255 even though this motion is successive and in light of

the waiver in his plea agreement.

      The government responded, asserting that Bocanegra both waived his right to



                                          -2-
  Case 3:07-cr-00190-K Document 209 Filed 03/16/21          Page 3 of 7 PageID 1141



bring the current Davis claim and that he procedurally defaulted his only claim for

relief. See Dkt. No. 20. And Bocanegra filed an out-of-time reply brief, as ordered by

the Court. See Dkt. Nos. 21 & 22.

                            Legal Standards and Analysis

      Determining that a Section 2255 motion was timely under 28 U.S.C. §

2255(f)(3), the Fifth Circuit previously recognized “that Davis announced a new rule

of constitutional law retroactively applicable on a first habeas petition.” United States

v. Reece, 938 F.3d 630, 635 (5th Cir. 2019) (observing that “the rule announced in

Davis meets the standard for a new substantive rule,” because the United States

Supreme Court held “that § 924(c)(3)’s residual clause ‘sweeps more broadly than the

elements clause—potentially reaching offenses, like burglary, that do not have violence

as an element but that arguably create a substantial risk of violence.’ In other words,

the residual clause allows for punishment of certain offenses that the elements clause

cannot otherwise reach. Consequently, the residual clause’s invalidation narrows the

scope of conduct for which punishment is now available.” (quoting Davis, 139 S. Ct.

at 2334)).

      And, in ruling on an initial Section 2255 motion, although one with a tortured

procedural history, the Fifth Circuit applied the rule in Davis to vacate a Section 924(c)

conviction predicated on federal kidnapping. See United States v. Carreon, 803 F. App’x

790, 791 (5th Cir. 2020) (per curiam) (“Davis held that Section 924(c)(3)(B)’s residual

clause definition is unconstitutional. 139 S. Ct. at 2336. Thus, following Davis,



                                          -3-
  Case 3:07-cr-00190-K Document 209 Filed 03/16/21          Page 4 of 7 PageID 1142



Carreon’s Section 924(c) conviction ‘can be sustained only if [kidnapping] can be

defined as a [crime of violence] under § 924(c)(3)’s element’s clause.’ Reece, 938 F.3d

at 635. The government concedes that it cannot. We therefore vacate Carreon’s Section

924(c) conviction.”).

      But this is not Bocanegra’s first habeas petition. So, to obtain relief, he must

clear a higher hurdle. See, e.g., In re Hall, 979 F.3d 339, 342 (5th Cir. 2020) (“Because

this is a successive federal habeas petition, however, [the petitioner] must show (among

other things) that Davis has been ‘made retroactive to cases on collateral review by the

Supreme Court.’” (quoting 28 U.S.C. § 2255(h)(2); emphasis added by Hall)).

      As the Fifth Circuit has explained,

      [u]nder 28 U.S.C. §§ 2244(b) and 2255(h), “[a] second or successive
      habeas application must meet strict procedural requirements before a
      district court can properly reach the merits of the application.” United
      States v. Wiese, 896 F.3d 720, 723 (5th Cir. 2018). “There are two
      requirements, or ‘gates,’ which a prisoner making a second or successive
      habeas motion must pass to have it heard on the merits.” Id. (internal
      citation omitted). First, the prisoner must make a “prima facie showing”
      to the circuit court “that the motion relies on a new claim resulting from
      either (1) ‘a new rule of constitutional law, made retroactive to cases on
      collateral review by the Supreme Court, that was previously unavailable,’
      or (2) newly discovered, clear and convincing evidence that but for the
      error no reasonable fact finder would have found the defendant guilty.”
      Id. (quoting 28 U.S.C. §§ 2244(b), 2255(h)). Second, after receiving
      permission from the circuit court to file a successive petition, “the
      prisoner must actually prove at the district court level that the relief he
      seeks relies either on a new, retroactive rule of constitutional law or on
      new evidence.” Id. (citing 28 U.S.C. § 2244(b)). Where a prisoner fails to
      make the requisite showing before the district court, the district court
      lacks jurisdiction and must dismiss his successive petition without
      reaching the merits. Id.

United States v. Clay, 921 F.3d 550, 551 (5th Cir. 2019).


                                            -4-
  Case 3:07-cr-00190-K Document 209 Filed 03/16/21           Page 5 of 7 PageID 1143



       The Fifth Circuit allowed Bocanegra to pass through the first gate. And, in its

response, the government concedes, that he should be allowed through the second. See

Dkt. No. 20 at 10 n.3 (“Given that Count Five was predicated on the Count-Two

kidnapping, and given the state of the law at the time of Bocanegra’s judgment, see

United States v. Williams, 343 F.3d 423, 431 (5th Cir. 2003) (applying a categorical

approach to determine whether an offense is a Section 924(c) crime of violence), the

government concedes that Bocanegra can pass through the second gate. Wiese, 896

F.3d at 725.” (citation omitted)).

       The government did observe, however, that, “while its position is that Davis

announced a new rule made retroactive to cases on collateral review by the Supreme

Court, the Fifth Circuit has recently asked amicus-curiae counsel to brief and argue the

opposite” in In re Hall. Id. But the panel in Hall did not resolve this issue:

       There is no need to reach the residual clause issue, because as we shall
       explain, kidnapping resulting in death plainly satisfies the elements clause
       of § 924(c)(3). In doing so, however, we observe that he may not be
       entitled to relief under the residual clause either. We acknowledge that,
       according to five of our sister circuits, Davis was “made retroactive ... by
       the Supreme Court” through its previous ruling in Welch v. United States,
       136 S. Ct. 1257 (2016). But we are not so sure. The Government did not
       contest the issue in any of those circuits, thus depriving those circuits of
       adversarial process. Moreover, at least seven members of the federal
       judiciary—three of our colleagues and four Justices of the Supreme
       Court—have made clear that rulings such as Davis are not automatically
       retroactive, and thus must be made retroactive by the Supreme Court in
       a future case to comply with provisions such as 28 U.S.C. § 2255(h)(2).

Hall, 979 F.3d at 342 (footnote omitted); see also In re Harris, ___ F.3d ____, No. 19-

51045, 2021 WL 732726, at *1-*2 (5th Cir. Feb. 25, 2021) (Oldham, J., concurring)



                                           -5-
  Case 3:07-cr-00190-K Document 209 Filed 03/16/21           Page 6 of 7 PageID 1144



(noting, among other things, that “Reece does not squarely govern second or successive

motions under § 2255(h)” and that, “[i]f it were up to me, I’d wait until the Supreme

Court itself made Davis retroactive, as § 2255(h)(2) requires”).

       Notwithstanding these questions raised (but not answered) as to Davis’s

applicability to successive habeas petitions, here—given the government’s concession

as to the second gate and that this Court recently granted a successive Section 2255

motion parallel to Bocanegra’s, see Ornelas-Castro v. United States, Nos. 3:20-cv-2165-K

& 3:07-cr-190-K (04), 2020 WL 7321059 (N.D. Tex. Dec. 11, 2020)—the Court finds

that Bocanegra has proven “that the relief he seeks relies [ ] on a new, retroactive rule

of constitutional law,” Wiese, 896 F.3d at 723 (citing §§ 2244(b)(2), (4)).

       And, for the reasons explained in Ornelas-Castro, the Court further finds (1) that

the miscarriage-of-justice exception applies as to the enforcement of the waiver in

Bocanegra’s plea agreement, see 2020 WL 7321059, at *2-*3 (“[Bocanegra] was

convicted under an indictment that did not charge a valid offense with respect to count

five, and [he] is actually innocent of the offense charged in count five. Accordingly,

under these circumstances, the miscarriage of justice exception applies, and

[Bocanegra’s] collateral-review waiver is not enforceable.”); and (2) that Bocanegra’s

“procedural default is excused by cause and prejudice on the basis that [his] Davis claim

was not reasonably available to her when [he] filed [his] direct appeal,” id. at *3.

       Therefore, like Ornelas-Castro, the Court finds that Bocanegra is entitled to

relief as to the Section 924(c) conviction. See id. at *4.



                                           -6-
  Case 3:07-cr-00190-K Document 209 Filed 03/16/21        Page 7 of 7 PageID 1145



                                     Conclusion

      The Court GRANTS Movant Salomon Bocanegra’s amended motion to vacate,

set aside, or correct his sentence under 28 U.S.C. § 2255 [Dkt. No. 17] insofar as the

Court VACATES his conviction for Using, Carrying, and Brandishing a Firearm

During or in Relation to a Crime of Violence and Aiding and Abetting, in violation of

18 U.S.C. §§ 924(c) and 2 [Count 5].

      The Court will enter an order in the criminal case setting a schedule for

resentencing, and that order will provide deadlines for any additional submissions from

U.S. Probation or the parties.

      SO ORDERED.

      Signed March 16th, 2021.




                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE




                                         -7-
